Citation Nr: 0009199	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-16 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a left hip disorder 
due to service-connected left knee and ankle disabilities.

2. Entitlement to service connection for a right hip disorder 
due to service-connected left knee and ankle disabilities.

3. Entitlement to service connection for a lumbar spine 
disorder due to service-connected left knee and ankle 
disabilities.

4. Entitlement to service connection for a right knee 
disorder due to service-connected left knee and ankle 
disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
January 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, PA.

The Board notes that, while the December 1997 rating action 
denied service connection for right knee, bilateral hip and 
lower back disorders secondary to service-connected left knee 
and ankle disabilities, the record reflects that service 
connection for right knee, bilateral hip and lower back 
disorders secondary to service-connected left knee and ankle 
disabilities was originally denied by the RO in an unappealed 
rating decision dated in February 1990 and the decision 
became final.  38 U.S.C.A. § 7105 (West 1991).  

In an undated claim (apparently filed in 1995), the veteran's 
representative raised a claim of clear and unmistakable error 
(CUE) with the rating decision of February 1990; the CUE 
claim was denied by the RO in August 1996.  Thereafter, the 
veteran's service organization requested a VA Administrative 
Review of the February 1990 and August 1996 rating decisions.  
In an April 1997 memorandum, the VA Director of the 
Compensation and Pension Service found that there was no 
clear and unmistakable error in the rating decision of 
February 1990 but that the August 1996 RO decision that 
continued the prior denial was premature.  The veteran was 
ordered to undergo further VA examination after which his 
claims were to be reconsidered.  In December 1997, the RO 
again denied his claims.  

The Board points out, in this regard, that the veteran 
evidently sought to reopen his claim for service connection 
for bilateral hip, right knee and lumbar spine disorders 
secondary to service-connected left knee and ankle disorders 
in 1995.  While it is not made clear in the record, it 
appears that, in accordance with the April 1997 VA 
Administrative Review directive, the RO reopened the 
veteran's claims, considered them on a de novo basis and 
denied them on the merits in the December 1997 adjudicative 
action.  But see Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd 3 F.3d 1380 (Fed. Cir. 1996)(In view of the finality of 
prior decisions, adjudication of the evidence is required to 
determine whether new and material evidence has been 
submitted sufficient to reopen the prior final decision.).  
Moreover, although a supplemental statement of the case was 
apparently not issued to the veteran and his representative 
after the October 1999 rating action that continued the 
denial of his claims, the veteran will not be prejudiced by 
the Board's action as set forth below. 


FINDINGS OF FACT

1. A February 1990 unappealed RO decision denied service 
connection for right knee, bilateral hip and lower back 
disorders, secondary to service-connected left knee and 
ankle disabilities.

2. The evidence added to the record since the February 1990 
rating decision bears directly and substantially upon the 
specific matters under consideration and is significant as 
to warrant reconsideration of the merits of the claims on 
appeal.

3. The veteran's claim of entitlement to service connection 
for a left hip disorder due to service-connected left knee 
and ankle disabilities is plausible.

4. The veteran's claim of entitlement to service connection 
for a right hip disorder due to service-connected left 
knee and ankle disabilities is plausible.

5. The veteran's claim of entitlement to service connection 
for a lumbar spine disorder due to service-connected left 
knee and ankle disabilities is plausible.

6. The veteran's claim of entitlement to service connection 
for a right knee disorder due to service-connected left 
knee and ankle disabilities is plausible. 



CONCLUSIONS OF LAW

1. New and material evidence having been submitted, the 
veteran's claims of entitlement to service connection for 
right knee, bilateral hip and lower back disorders, 
secondary to service-connected left knee and ankle 
disabilities, are reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. § 3.156 (1999).

2. The claim of entitlement to service connection for a left 
hip disorder due to service-connected left knee and ankle 
disabilities is well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3. The claim of entitlement to service connection for a right 
hip disorder due to service-connected left knee and ankle 
disabilities is well grounded.  38 U.S.C.A. § 5107.

4. The claim of entitlement to service connection for a 
lumbar spine disorder due to service-connected left knee 
and ankle disabilities is well grounded.  38 U.S.C.A. 
§ 5107.

5. The claim of entitlement to service connection for a right 
knee disorder due to service-connected left knee and ankle 
disabilities is well grounded.  38 U.S.C.A. § 5107.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO, in a rating decision dated in February 1990, denied 
the veteran's claims of entitlement to service connection for 
bilateral hip, right knee and low back disorders, secondary 
to service-connected left knee and ankle disabilities.  The 
RO found at that time that there was no etiological 
relationship between the veteran's current bilateral hip, 
right knee and back disorders and his service-connected knee 
and ankle disabilities.

The evidence of record at the time of the February 1990 
rating decision included an April 1989 statement from Michael 
J. Geoghegan, M.D., to the effect that the veteran's service-
connected left knee and ankle disabilities caused left hip 
arthritis and a total hip replacement.

The RO also considered findings of an August 1989 VA 
examination that reflected the veteran's complaints of right 
knee and leg and low back pain and a left hip replacement due 
to his service-connected left knee and ankle disabilities.  
The assessment was L5-S1 grade I spondylolisthesis and 
spondylitic defect, status post total arthroplasty of the 
left hip for aseptic necrosis, post traumatic arthritis of 
the left ankle and instability and degenerative changes of 
the left knee.

The evidence added to the record since the February 1990 
rating decision includes VA and private medical records and 
examination reports dated from 1984 to 1999.  

In an October 1995 statement, Dr. Geoghegan said there was a 
cause relationship between the veteran's left knee and ankle 
and his hip problems.

According to a May 1997 VA orthopedic examination report, the 
examiner was unable to opine regarding the veteran's 
arthritis of the hips because of the bilateral hip 
replacement, but commented that arthritis of the lumbar spine 
and right knee was not secondary to the service-connected 
left knee arthritis.  In a November 1997 statement, the VA 
examiner further stated that the veteran's bilateral hip 
arthritis was not secondary to service-connected left knee 
and ankle problems.

At his February 1999 personal hearing at the RO, the veteran 
testified that Dr. Geoghegan, his orthopedist, said his left 
knee disability aggravated his left hip prosthesis.

In an April 1999 statement, Dr. Geoghegan concluded that the 
veteran's left knee instability caused pain in the area of 
the total left hip arthroplasty.

In a June 1999 memorandum, the VA physician who examined the 
veteran in May 1997 opined that the veteran's back and 
bilateral hip conditions were not caused by an abnormal gait.

According to findings of an August 1999 VA orthopedic 
examination report, it was unlikely that the veteran's right 
and left hip, lumbar spine and right knee complaints were 
related to service-connected left knee and ankle 
disabilities.

In the Board's opinion, the evidence submitted since the 
February 1990 rating decision provides a more complete 
picture of the veteran's disabilities and their origin and, 
thus, does bear directly and substantially upon the specific 
matters under consideration and is so significant as to 
warrant reconsideration of the merits of the claims on 
appeal.  See 38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356 
(Fed.Cir 1998).  See also Elkins v. West, 12 Vet. App. 209 
(1999) and Winters v. West, 12 Vet. App. 203 (1999).

Before the Board may proceed to examine the merits of the 
veteran's claims, it must determine whether the veteran has 
submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  A "well-grounded" claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only satisfy the initial burden of § 5107.  For a claim to be 
well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, in certain circumstances, 
lay evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 1126 F.3d 
1464 (Fed.Cir. 1997), cert denied sub nom. Epps v. West, 118 
S. Ct. 2348 (1998).

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).


ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for bilateral hip, right 
knee and low back disorders, secondary to service-connected 
left knee and ankle disabilities, are reopened

The claims of entitlement to service connection for left and 
right hip, right knee and lumbar spine disorders, due to 
service-connected left knee and ankle disabilities, are well 
grounded.


REMAND

Service connection is currently in effect for residuals of 
degenerative arthritis of the left knee with instability, 
secondary to trauma, evaluated as 30 percent disabling since 
September 1975 and for traumatic arthritis of the left ankle, 
residuals of a fracture, evaluated as 10 percent disabling 
from December 1977.  The veteran contends that service 
connection is warranted for bilateral hip, right knee and 
lumbar spine disorders as due to (or aggravated by) his 
service-connected left knee and ankle disabilities.  

When examined by VA in December 1980, the veteran complained 
of left ankle, knee and hip pain and said his hip hurt when 
he walked any distance.  

In an April 1989 statement, Michael J. Geoghegan, M.D., an 
orthopedist, said that the veteran suffered service-related 
injuries that involved the three major joints of the left 
lower extremity that resulted in a total hip replacement on 
the left side.   
When examined by VA in August 1989, the veteran reported 
undergoing a left hip replacement in March 1989.  The 
examination diagnoses were post traumatic arthritis of the 
left ankle, instability and degenerative changes of the left 
knee; degenerative changes of the right knee, status post 
total arthroplasty of the left hip for aseptic necrosis and 
spondylosis and spondylolisthesis of L5-S1.

In an October 1995 statement, Dr. Geoghegan said he initially 
examined the veteran in November 1988 for left ankle and knee 
complaints.  The veteran experienced increased left hip pain 
and underwent a total hip arthroplasty in March 1989.  Dr. 
Geoghegan reported that the veteran experienced similar pain 
in his right hip and underwent a total hip arthroplasty in 
April 1994.  According to the orthopedist, the veteran did 
well after the surgeries, experienced no hip pain and 
ambulated well.  In Dr. Geoghegan's opinion, the basis of the 
veteran's problem stemmed from increased stress superimposed 
on his other joints by his knee and ankle problem.  Because 
of the knee and ankle problem, the physician said the veteran 
transferred some increased stress to the hip area that 
resulted in degenerative changes.  Further, Dr. Geoghegan 
stated that there was a cause relationship between the 
veteran's left knee and ankle and his hip problems.

In a May 1997 VA orthopedic examination report, the examiner 
diagnosed status total hip prosthesis right and left, mild 
degenerative changes of the lumbar spine, status post injury 
to the left ankle with ligament calcification and 
degenerative arthritis, bilateral knees.  The VA physician 
was unable to provide an opinion about the veteran's 
arthritis of the hips because of the bilateral hip 
replacement, but commented that arthritis of the lumbar spine 
and right knee was not secondary to the service-connected 
left knee arthritis.  The doctor noted that the veteran was 
66 years old and degenerative changes were consistent with 
his age, and the natural aging process.

In a November 1997 response to the RO's request for 
clarification of his opinion, the VA physician who examined 
the veteran in May 1997 found that arthritis of both hips, 
only recorded in 1989 and later and treated by hip 
replacements, was not secondary to the service-connected left 
knee and ankle problems.  The doctor noted that nearly thirty 
years had passed since the veteran's original service-
connected left knee and ankle injury.  Further, the doctor 
said there was some continuation of symptomatology about the 
knee and ankle only, but no complaints about his hips until 
1989.  The VA examiner said that, assuming the veteran had no 
anatomical defect in his hip joints, the degenerative changes 
in his hips were insidious in onset starting at an older age.

At his February 1999 personal hearing at the VA RO in 
Detroit, Michigan, the veteran testified that the previous 
month, Dr. Geoghegan, his private orthopedist, advised that 
his left knee disability was aggravating his left hip 
prosthesis.   

In April 1999, Dr. Geoghegan stated that he examined the 
veteran in March 1999 and a recent magnet resonance image 
(MRI) of the veteran's left knee revealed diffuse 
osteoarthritis of the knee joint.  Dr. Geoghegan concluded 
that the veteran's left knee instability caused pain in the 
area of the total hip arthroplasty on the left side. 

In a June 1999 memorandum, the VA examiner who examined the 
veteran in May 1997 reviewed the veteran's MRI report and Dr. 
Geoghegan's statement.  The VA physician concluded that the 
veteran's back and bilateral hip conditions were not caused 
by an abnormal gait.  The doctor opined that the veteran's 
aging process caused his hip condition.

In August 1999, the veteran underwent VA orthopedic 
examination by the examiner who examined him in May 1997.  
The diagnoses were arthritis of the left knee with looseness 
of the patella extensor mechanism, soft tissue calcification 
near the medial side of the left ankle and status post total 
hip replacement, right and left side.  On the left side there 
was suspicion of some irregularity between the cup and the 
bone interface.  Other diagnoses included lumbar spine 
essentially negative with some limitation of motion and right 
knee chronic inflammation that resulted in synovial fluid 
collection in the joint.  In the VA examiner's opinion, it 
was unlikely that the veteran's right and left hip, lumbar 
spine and right knee complaints were related to the service-
connected left knee and left ankle disabilities.

The U.S. Court of Appeals for Veterans Claims (known as the 
U.S. Court of Veterans Appeals prior to March 1, 1999), in 
Allen v. Brown, 7 Vet. App. 439 (1995), concluded that, 
"when aggravation of a veteran's non-service connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation."  

In light of all the above, and in the interest of due 
process, the Board is of the opinion that the veteran's 
claims should be REMANDED to the RO for the following 
actions:

1. The RO should request that the veteran 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims since August 1999.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
veteran that are not already of 
record.

2. Then, the RO should schedule the 
veteran for a VA examination by a 
board-certified orthopedist who has 
not previously examined the veteran.  
The claims folder should be made 
available to the examiner prior to the 
requested examination.  The 
orthopedist is requested to review the 
veteran's claims file, including the 
service medical records, VA 
examination reports, VA treatment 
records and private medical records 
and statements.   

The veteran should then be examined by 
this orthopedist.  All indicated 
testing should be conducted and all 
clinical manifestations should be 
reported in detail.  Based on the 
examination and a review of the 
record, the orthopedist should assess 
the nature, severity and 
manifestations of any right knee, 
bilateral hip and lumbar spine 
disorders that may be present.  The 
physician should proffer an opinion, 
with supporting analysis, as to 
whether it is as least as likely as 
not that the veteran's bilateral hip, 
right knee and lumbar spine disorders 
were caused by or chronically worsened 
by his service-connected left knee and 
ankle disabilities.  The degree of 
bilateral hip, lumbar spine and right 
knee disorders that would not be 
present but for the service-connected 
left knee and ankle disabilities 
should be identified.  See Allen, 
supra.   

Reasons and basis for all conclusions 
should be provided and the examiner is 
specifically asked to address the 
opinions and conclusions expressed in 
Dr. Geoghegan's April 1989, October 
1995 and May 1999 statements and the 
May 1997 VA examination report, 
November 1997 and June 1999 VA medical 
opinions and August 1999 VA 
examination report.

3. After completing any necessary 
development in addition to that 
specified above, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
bilateral hip, right knee and lumbar 
spine disorders due to service-
connected left knee and ankle 
disabilities.  If the disposition of 
the issues remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford the veteran applicable 
opportunity to respond before the 
record is to be returned to the Board 
for further review.

The purpose of this remand is to obtain additional 
development and the Board intimates no opinion as to any 
final outcome warranted.  No action is required by the 
veteran until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLVIAN
	Member, Board of Veterans' Appeals


 



